Commissioner for Patents

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.g


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/842,193
Filing Date: DECEMBER 14, 2017
Appellant(s): Rodgers et al.

__________________
John A. Miller
For Appellant


EXAMINER’S ANSWER

This examiner’s answer is in response to the appeal brief filed on 03/02/21 appealing from the Office action mailed on 12/16/20.

(1) Real Party in Interest
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.

(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) Status of Claims
Claims 1-20 are pending and rejected in this application, under 35 USC 102(a)(1) and 35 USC 103. 

(4) Status of Amendments After Final
The examiner has no comment on the appellant’s statement of the status of amendments after final rejection contained in the brief.

(5) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.

(6) Grounds of Rejection to be Reviewed on Appeal
Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al, U.S. Patent Application Publication No. 2012/0075003. 
Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al, supra, in view of Tsukahara et al, U.S. Patent Application Publication No. 2017/0288620.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al, supra.

(7) Claims Appendix
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.

(8) Evidence Relied Upon
2012/0075003              Fujita et al            03-2012
2017/0288620              Tsukahara et al     10-2017

(9) Grounds of Rejection
Claims 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al, U.S. Patent Application Publication No. 2012/0075003.
As to claim 1, Fujita et al discloses, in figure 3B,
a driver circuit comprising:

an active load (the combination of transistor T2 together with resistor R1 and the signal line connecting the gate of T2 to its source terminal via resistor R1) including a load FET device (T2) having a drain terminal, a gate terminal and a source terminal, said drain terminal of the load FET device being coupled to a power supply (VDD), said source terminal of the load FET device being coupled to the drain terminal of the amplifying FET device, and said source and gate terminals of the load FET device being electrically coupled by a self-biasing line (the above-noted signal line connecting the gate of T2 to its source terminal via resistor R1), said active load including a load resistor (R1) provided in the self-biasing line.
As to claim 2, note that transistors T1 and T2 are illustrated as depletion mode devices.
As to claim 5, note that transistor T3 is a switch.
As to claim 6, the recitation of the control signal being a square wave is just a statement of intended use, i.e., the control signal is not part of the claimed driver circuit but rather it is what the claimed driver circuit receives.
As to claims 7 and 8, the recitation of the active load response is again just a statement of intended use, i.e., the frequency response being high or low will just be dependent upon how the driver circuit is set up and driven with particular circuit components and input signal frequency. Alternatively, the claimed high and low frequency response will be inherent during the operation 
As to claims 9, 10 and 13-18, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2 and 5-8 (the claimed “amplifying sub-circuit” of claim 9 reads on FET T1 by itself or in combination with R5).

Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al, supra, in view of Tsukahara, U.S. Patent Application Publication No. 2017/0288620.
Fujita et al discloses all of the limitations of the above-noted claims except for the limitation that the amplifying and load FET devices T1 and T2 are GaN devices. Such would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the invention, the reason being that it is old and well-known in the art to use GaN as the semiconductor material when forming depletion mode transistors in a driver/amplifying circuit, one example of this well-known concept being disclosed by Tsukahara, note the discussion in paragraph [0054] of Tsukahara of forming the depletion mode transistors F1 and F2 as GaN devices (the motivation for using GaN in Fujita et al’s figure 3B driver/amplifying circuit is to obtain the several well-known advantages associated with using GaN transistors, i.e., the ability to operate at higher speed, temperatures and voltages, possessing very high breakdown voltages, etc).



	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al, supra.
As to claims 6 and 14, to the extent that the claimed square wave is not intended use, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the input signal Tin of Fujita et al's figure 3B can be any type of signal, i.e., sinusoidal, square wave, etc without patentable distinction, the reason being that Fujita et al does not indicate that the figure 3B driver circuit is limited to driving any particular type of input signal (which would therefore suggest that any type of input signal could be used). Alternatively, one of ordinary skill in the art would have easily recognized that the figure 3B circuit of Fujita et al is for use with any type of signal, i.e., sinusoidal, square wave, etc.
As to claims 7, 8, 15 and 16, to the extent that these limitations are not intended use or inherent in Fujita et al's figure 3B circuitry, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the circuit components (i.e., transistors, capacitors and resistors) and input signal can be set to any values desired in order to provide any type of frequency response, i.e., high or low, along with high/low impedance and/or high/low capacitance, without patentable distinction, see In re Aller, 105 U.S.P.Q. 233 (1955), which holds that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 





(10) Response to Arguments 
Appellant argues, at page 7, lines 20-21 of the brief, that "Fujita does not teach or suggest a driver circuit that has application for fast switching of a switch." This argument is not persuasive for four reasons. First, Fujita et al does in fact disclose a driver circuit (Fujita et al’s figure 3B is a driver circuit because it provides a drive signal at output terminal Tout). Second, the claims do not recite "fast switching of a switch" (and, moreover, note that "fast switching" is relative and subjective terminology). Third, claim 1 does not recite any “switch” (note that the switch is not recited until claim 5) but nevertheless this switch can be read on transistor T3 in figure 3B (as noted above, it switches on/off in response to the level of the voltage at gate terminal G3 with respect to the source S3). Finally, the recited switch is just a recitation of intended use and, therefore, cannot be relied upon to distinguish over Fujita et al.
Appellant next argues, at page 7, lines 21-22 of the brief, that Fujita et al does not teach or suggest "a driver circuit including a source amplifier and an active load, as claimed." This argument is not persuasive because Fujita et al does in fact teach a driver circuit in figure 3B which includes a source amplifier and an active load as claimed, i.e., as noted above, the source amplifier is FET T1 by itself or in combination with resistor R5, and the active load is the combination of transistor T2 together with resistor R1 and the signal line connecting the gate of transistor T2 to its source terminal S2 via resistor R1.
Appellant next argues, at page 8, lines 1-3 of the brief, that "the output of FET T1 in Fujita is not a signal that drives a device, such as a switch, separate from the amplification 
Appellant next argues, at page 8, lines 3-6 of the brief, that "in the claimed driver circuit, the amplified output signal that controls the device is provided on an output line at the drain terminal of the amplifying FET device, and is not provided to the gate terminal of a second FET device to be further amplified as in Fujita." This argument is not persuasive for the same reason noted above, i.e., each of the independent claims only requires that the amplifying FET device receives a control signal at its gate terminal and that it outputs an amplified control signal on an output line at its drain terminal, the output line being connected to a device and said control signal controls the device. As noted above, the amplifying FET device in Fujita et al is transistor T1 and this transistor clearly receives a control signal Tin at its gate terminal and it outputs an amplified control signal at node N1 (its drain terminal D1) on the output line connecting node N1 
Appellant next argues, at page 8, lines 6-8 of the brief, that "[t]he Fujita amplification circuit does not have an output control line coupled to and controlling a device at the drain terminal of FET T1." This argument is not persuasive because the amplification circuit of Fujita et al does in fact have an output control line (as noted above, it is the control line connects node N1 to node N3) coupled to and controlling a device (T3) at the drain terminal of the FET T1.
Appellant next argues, at page 8, lines 8-10 of the brief that "the output line of the Fujita amplification circuit is at the drain terminal of FET T2. The claimed driver circuit provides control signals so as to provide fast pulse edges for switching a switch." This argument is not persuasive because, as noted above, each of the independent claims only requires that the amplifying FET device receives a control signal at its gate terminal and that it outputs an amplified control signal on an output line at its drain terminal, the output line being connected to a device and said control signal controls the device. As noted above, the amplifying FET device in Fujita et al is transistor T1 and this transistor clearly receives a control signal Tin at its gate terminal G1 and it outputs an amplified control signal at node N1 (its drain terminal D1) on the output line connecting node N1 to node N3, where this output line is coupled to a device (transistor T3) for controlling this device (T3). Moreover, as noted above, the argument about providing "fast pulse edges for switching a switch" is not recited in any of the independent claims, and it is relative and subjective terminology, i.e., Fujita et al's figure 3B driver circuit can in fact be considered as providing fast pulse edges and, as noted above, the claimed "switch" can be read on transistor T3. Moreover, as noted above, the recited switch is just a recitation of intended use and, therefore, cannot be relied upon to distinguish over Fujita et al.

Appellant next argues, at page 8, lines 19-20 of the brief, that "FET T3 does not turn on and off in response to the input signal Tin." This argument is not persuasive for the same reasons noted above, i.e., each of the independent claims only requires that the amplifying FET device receives a control signal at its gate terminal and that it outputs an amplified control signal on an output line at its drain terminal, the output line being connected to a device and said control signal controls the device. As noted above, the amplifying FET device in Fujita et al is transistor T1 and this transistor clearly receives a control signal Tin at its gate terminal and it outputs an amplified control signal at node N1 (its drain terminal) on the output line connecting node N1 to node N3, where this output line is coupled to a device (transistor T3) for controlling this device (T3). Moreover, in figure 3B of Fujita et al, transistor T3 does in fact turn on/off in response to 
Appellant next argues, at page 9, lines 1-4 of the brief, that "there is no output line in the figure 3 amplification circuit that is coupled to the drain terminal of an amplifying FET and the source terminal of a load FET, where the output line controls a device, as claimed." This argument is not persuasive because, as noted above, the claimed output line reads on the output line connecting node N1 to node N3 in figure 3B of Fujita et al and this output line is in fact coupled to the drain terminal of amplifying FET T1 and is also coupled to the source terminal of load FET T2, i.e., coupled thereto via resistor R1.
Appellant next argues, at page 9, lines 5-11 of the brief, that "in the claimed driver circuit of independent claim 17, the resistor in the self-biasing line in the active load provides high impedance at the output for low frequencies, which provides high gain, and providing high capacitance at the output for high frequencies, which provides fast transition of the edges of the amplified square wave signal for fast switching. In other words, the active load helps control the output of the source amplifier for fast switching. Appellant submits that FET T2 in Fujita does not operate in this manner as a load circuit." This argument is not persuasive because, as noted above, the recitation of the active load response is again just a statement of intended use, i.e., the frequency response being high or low will just be dependent upon how the driver circuit is set up and driven with particular circuit components and input signal frequency. Alternatively, the claimed high and low frequency response will be inherent during the operation of the Fujita et al figure 3B driver circuit because of the inclusion of the self- biasing line including resistor R1 
          Appellant next argues, at page 9, lines 15-17 of the brief, that in Fujita et al "FET T3 is not a switch and the Fujita amplification circuit does not provide an amplified control signal that controls a switch." This argument is not persuasive because, as noted above, transistor T3 shown in figure 3B of Fujita et al is in fact a switch, i.e., it turns on/off in response to the potential at its gate terminal G3 and, moreover, the signal at node N1 is clearly an amplified control signal. Moreover, as noted above, the recited switch is just a recitation of intended use and therefore cannot be relied upon to distinguish over Fujita et al.
Appellant next argues, at page 9, lines 19-20 of the brief, that "Fajita [sic] does not state that the input signal Tin can be a square wave." This argument is not persuasive for the reasons noted above, i.e., the recitation of the control signal being a square wave is just a statement of intended use, i.e., the control signal is not part of the claimed driver circuit but rather it is what the claimed driver circuit receives. Alternatively, to the extent that the claimed square wave is 
Appellant next argues, at page 9, line 22 through page 10, line 1 of the brief, that "Fujita does not say anything about the amplification circuit having a low frequency response that provides high impedance or a high frequency response that provides low capacitance." This argument is not persuasive for the reasons noted above, i.e., the recitation of the active load response is again just a statement of intended use, i.e., the frequency response being high or low will just be dependent upon how the driver circuit is set up and driven with particular circuit components and input signal frequency. Alternatively, the claimed high and low frequency response will be inherent during the operation of the Fujita et al figure 3B driver circuit because of the inclusion of the self- biasing line including resistor R1 coupled between the gate and source of transistor T2 (i.e., in order to obtain the same load response characteristics as described in paragraph [0011] of the instant specification, due to the inclusion of self-biasing line 40 coupled between the gate and source terminals of FET 18 in appellant’s invention). Alternatively, as noted above, to the extent that these limitations are not intended use or inherent in Fujita et al's figure 3B circuitry, as noted above, it would have been obvious to one of ordinary skill in the art that the circuit components (i.e., transistors, capacitors and resistors) and input 
Appellant's next arguments regarding Tsukahara et al, as set forth on page 10, line 3 through page 11, line 3 of the brief, are not persuasive because, as indicated in the rejection above, Tsukahara et al is only being relied upon for evidence that the amplifying and load FET devices T1 and T2 in Fujita et al can obviously be made using GaN semiconductor material.
Appellant's final argument, at page 11, lines 4-13 of the brief, regarding the limitations of claims 6-8 and 14-16, is not persuasive for the same reasons noted above, i.e., the recitation of the active load response is again just a statement of intended use, i.e., the frequency response being high or low will just be dependent upon how the driver circuit is set up and driven with particular circuit components and input signal frequency. Alternatively, the claimed high and low frequency response will be inherent during the operation of the Fujita et al figure 3B driver circuit because of the inclusion of the self- biasing line including resistor R1 coupled between the gate and source of transistor T2 (i.e., in order to obtain the same load response characteristics as described in paragraph [0011] of the instant specification, due to the inclusion of self-biasing line 40 coupled between the gate and source terminals of FET 18 in appellant’s invention). Alternatively, to the extent that these limitations are not intended use or inherent in Fujita et al's figure 3B circuitry, as noted above, it would have been obvious to one of ordinary skill in the art that the circuit components (i.e., transistors, capacitors and resistors) and input signal can be set to any values desired in order to provide any type of frequency response, i.e., high or low, along 

(11) Related Proceedings Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

(12) Conclusion
For all of the above reasons, it is respectfully submitted that the above-noted rejections are proper and should therefore be sustained.
Respectfully submitted,
/KENNETH B WELLS/            Primary Examiner, Art Unit 2842                                                                                                                                                                                            Conferees:
/LINCOLN D DONOVAN/            Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                            
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.